    Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 1 of 9 - Page ID#: 753




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION
                                         LEXINGTON

                                                         )
    UCB, INC., et al.,                                   )
                                                         )
           Plaintiffs,                                   )          Civil No. 5:21-cv-00038-GFVT
                                                         )
    v.                                                   )
                                                         )                  MEMORANDUM
    CATALENT PHARMA SOLUTIONS,                           )                    OPINION
    INC., et al.,                                        )                       &
                                                         )                     ORDER
           Defendants.                                   )

                                             *** *** *** ***

          This matter is before the Court on Plaintiffs Harris FRC Corporation, Research

Corporation Technologies, Inc., UCB Biopharma SPRL, and UCB, Inc.’s Motion for a

Preliminary Injunction. [R. 4.] For the reasons that follow, Plaintiffs’ request for a preliminary

injunction will be DENIED.

                                                        I

          The facts in this case are straightforward and are largely not in dispute. On July 6, 2004,

the U.S. Patent Office issued a patent to Dr. Harold Kohn, which described the invention of

“anticonvulsant enantiomeric amino acid derivatives,” 1 known as the chemical compound

lacosamide. [See R. 4-3.] Dr. Kohn assigned the Patent to Plaintiff RCT, Inc. [Id.] Lacosamide

is the active pharmaceutical ingredient (“API”) in Plaintiffs’ VIMPAT® drug product. 2 Plaintiff

UCB. Inc., a biopharmaceutical company, holds various approved New Drug Applications




1
 U.S. Patent No. RE38,551 (the “ ‘551 Patent”).
2
 VIMPAT® is an antiepilectic drug that prevents “seizures associated with epilepsy … or related central nervous
system disorders.” [R. 4-1 at 7.]
    Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 2 of 9 - Page ID#: 754




(“NDAs”) for VIMPAT® in various dosage forms. [R. 4-1 at 7.]

         Defendant Catalent Pharma Solutions, LLC is a “contract development and

manufacturing organization … that provides various services to its pharmaceutical company

customers, including the development of different delivery technologies (sometimes called

“dosage forms”) for APIs developed by those customers and the manufacture of the final dosage

form for its customers’ drugs.” [R. 36-1 at 1.] Between April of 2019 and September of 2020,

Catalent imported 479 kgs of lacosamide to its Winchester, Kentucky facility. 3 [R. 36-3 at 4.]

Catalent was importing lacosamide in order to perform on a series of contracts it had entered into

with Customer A. [See 36-1 at 3.] Pursuant to the contract, Catalent would provide

manufacturing and testing services on lacosamide products in support of Customer A’s

anticipated 505(b)(2) application with the FDA. [Id.]

         Plaintiffs brought the present preliminary injunction motion, seeking to have Defendants

enjoined from manufacturing, using, offering to sell, or selling within the United States, or

importing into the United States the chemical compound lacosamide or products comprising

lacosamide, among other requests for relief. [R. 4-2.] Defendants responded by acknowledging

their importation of lacosamide, but claiming protection under the Safe Harbor provision of the

Hatch-Waxman Act. Plaintiffs argue that the Defendants are not parties eligible for protection

under the Safe Harbor provision. 4 As a note, even though the parties, at this stage, do not dispute

the factual record as outlined above, the parties are advised that they are “not required to prove



3
  According to Catalent’s DEA Compliance Supervisor Josh Stephenson, Catalent’s records “account for the use or
destruction of 487.5 kg, or 99.9% of the amount of lacosamide API delivered [to Catalent].” [R. 46-3 at 4–5.]
4
  Plaintiffs also claim that the amounts of lacosamide that Catalent has imported show a use of the compound that is
not “solely for uses reasonably related to the development and submission of information under a Federal law ….”
[R. 45 at 12] (citing 35 U.S.C. § 271(e)(1)). Given the declaration of various Catalent officials, including Catalent’s
DEA Compliance Supervisor, however, this Court is sufficiently confident at this stage that the amounts of
lacosamide imported by Catalent is for testing and not the mass-manufacturing of lacosamide products. [R. 36-1; R.
36-2; R. 36-3.]

                                                           2
Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 3 of 9 - Page ID#: 755




[their] case in full at a preliminary injunction hearing … and the findings of fact and conclusions

of law made by a court granting a preliminary injunction are not binding at trial on the merits.”

U. of Texas v. Camenisch, 451 U.S. 390, 395 (1981) (citing Indus. Bank of Washington v.

Tobriner, 405 F.2d 1321, 1324 (1968) and Hamilton Watch Co. v. Benrus Watch Co., 206 F.2d

738, 742 (2nd Cir. 1953)); see also AtriCure v. Jian Meng, 842 Fed.Appx. 974, 979 (6th Cir.

2021). Consequently, this Court will consider the facts presented by the parties for the limited

purpose of “preserv[ing] the relative positions of the parties until a trial on the merits can be

held.” Id.

                                                  II

       “The decision to grant or deny ... injunctive relief is an act of equitable discretion by the

district court.” eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 391, 126 S.Ct. 1837, 164

L.Ed.2d 641 (2006); see also 35 U.S.C. § 283 (generally providing that courts “may grant

injunctions in accordance with the principles of equity to prevent the violation of any right

secured by patent, on such terms as the court deems reasonable”). Injunctive relief, however,

remains “ ‘an extraordinary remedy never awarded as of right.’ ” Wind Tower Trade Coalition v.

United States, 741 F.3d 89, 95 (Fed. Cir. 2014) (citations omitted). A party seeking a

preliminary injunction must therefore demonstrate: (1) a reasonable likelihood of success on the

merits; (2) the prospect of irreparable harm in the absence of an injunction; (3) that this harm

would exceed harm to the opposing party; and (4) that the public interest favors such relief. See,

e.g., Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1259 (Fed. Cir. 2012); Antares Pharma,

Inc. v. Medac Pharma, Inc., 55 F.Supp.3d 526, 529–30, 2014 WL 3374614, at *2 (D. Del. 2014).

                                                  A

       First, the Court must consider whether Plaintiffs have demonstrated a likelihood of



                                                  3
    Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 4 of 9 - Page ID#: 756




success on the merits of its claim that Defendants: (1) have infringed their patent; and (2) are not

protected under the Safe Harbor provision. [See R. 45.] Generally, any unauthorized use of a

patented invention in the United States constitutes an act of infringement. 35 U.S.C.A. § 271(a).

As such, a potential infringer may not make, use, or test a product that is protected by a patent,

such as lacosamide, before the patent expires. In 1984, however, Congress codified a limited use

exception in 35 U.S.C.A. § 271(e)(1), which read in relevant part:

         It shall not be an act of infringement to make, use, offer to sell, or sell within the
         United States or import into the United States a patented invention … solely for
         uses reasonably related to the development and submission of information under a
         Federal law which regulates the manufacture, use, or sale of drugs or veterinary
         biological products.


35 U.S.C.A. § 271(e)(1). The limited exception is part of a legislative compromise, which seeks

to both: (1) “alleviate the unintended effects of the FDA approval process on the length of

pharmaceutical patent terms” by giving potential competitors a head-start in the FDA approval

process; while still (2) encouraging new research and development by allowing “patent holders

to extend the term of their patent up to five years for delays caused by FDA approval.” Amgen

Inc. v. Hoechst Marion Roussel, Inc., 3 F.Supp.2d 104, 107 (D. Mass. 1998) (citing 35 U.S.C. §

156(g)(6)(A)); see Abtox, Inc. v. Exitron Corp., 122 F.3d 1019, 1029 amended by, 131 F.3d 1009

(Fed. Cir. 1997). At the preliminary injunction hearing, both parties seemed to acknowledge that

Catalent’s importation of lacosamide to the Winchester, Kentucky facility, if not otherwise

excepted, would constitute patent infringement under Section 271(a) of the United States Patent

Act, 5 and this Court agrees. The pivotal question then becomes whether or not Catalent’s

importation of lacosamide is protected under the Safe Harbor provision.


5
  The provision, in relevant part, states: “whoever without authority makes, uses, offers to sell, or sells any patented
invention within the United States or imports into the United States any patented invention during the term of the
patent therefor, infringes the patent.” 35 U.S.C. § 271(a) (emphasis added).

                                                           4
Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 5 of 9 - Page ID#: 757




       UCB and Catalent rely primarily on two cases in arguing whether or not Catalent falls

under the Safe Harbor provision. First, UCB argues that Proveris stands for the proposition that

the Safe Harbor does not exempt infringing parties “whose own commercial services/products

are not subject to regulatory approval.” [R. 45 at 4] (citing Proveris Sci. Corp. v. Innovasystems,

Inc., 536 F.3d 1256, 1265–6 (Fed. Cir. 2008)) (emphasis in original). UCB argues that Proveris

reveals a clear example of the Federal Circuit declining to extend Safe Harbor protection

downstream to a supplier of tools because that supplier was not the party seeking FDA approval.

[Id. at 4–5.] On closer inspection, however, the Proveris Court declines to extend Safe Harbor

protection to Proveris because the company “is not a patentee who would have been faced with a

reduction of effective patent life caused by the FDA approval process, the reason being that the

invention claimed in the … patent is not subject to the premarket approval required by the

FDCA.” Proveris, 536 F.3d at *1265 (emphasis added). The Proveris Court contrasted the

patented device in question, an Optical Spray Analyzer that measured the physical parameters of

aerosol sprays used in nasal spray drug delivery devices, with the “aerosol drug delivery product

whose spray plume characteristics the OSA measures.” Id. The latter might fall under the Safe

Harbor provision as a product that requires FDA premarket approval, while the OSA,

categorically, would not. Id. Consequently, Proveris is distinguishable from the present case

and UCB’s downstream supplier argument does not carry merit.

       In contrast, the facts underlying Shire LLC v. Amneal Pharms. LLC, 802 F.3d 1301 (Fed.

Cir. 2015), as presented by Catalent, more closely resemble the facts at hand. In Shire, the

Federal Circuit found that Johnson Matthey, a third party who had supplied API to a drug

company preparing for an ANDA filing, was protected by the safe harbor of § 271(e)(1) because

the drug was used for purposes “reasonably related to the submission of the ANDA.” Shire, 802



                                                 5
Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 6 of 9 - Page ID#: 758




F.3d at 1310. UCB argues that Shire is distinguished from the present case because Shire

involved potential indirect infringement by Johnson Matthey, as opposed to the direct

infringement of Catalent here. [R. 45 at 6.] This Court, however, interprets Shire as offering

two conclusions, in the alternative, as to why Johnson Matthey was not liable for its sale of API

to the drug company. The Shire Court first states:

        Johnson Matthey is correct that it cannot be liable for the API it sold the ANDA
        defendants up to this point. Johnson Matthey, as an API supplier, has thus far done
        nothing more than provide material for use by the ANDA defendants in obtaining
        FDA approval. As the district court found, these sales, and the ANDA defendants'
        use of the API for filing the ANDA, were “reasonably related to the submission of
        an ANDA.” Op. at *12. As such, Johnson Matthey's activities are protected by the
        safe harbor of § 271(e)(1)


Shire, 802 F.3d at 1310. In this instance, the Shire Court acknowledges that the third-party

Johnson Matthey cannot be liable for selling API to the drug company because the API was used

for purposes “reasonably related to the submission of an ANDA.” Id. Consequently, the Court

concluded that Johnson Matthey was protected under the Safe Harbor provision. Id. After

concluding that Johnson Matthey was, in fact, protected under the Safe Harbor provision, the

Court went on to say “[m]oreover, as Johnson Matthey did not submit an ANDA, it cannot be

liable for infringement under § 271(e)(2).” Id. (emphasis added). This conclusion, reached in

the alternative, briefly addresses the issue of infringement. The Court’s conclusions as to

infringement, however, do not affect its prior conclusion that Johnson Matthey’s actions fall

under the Safe Harbor provision. Consequently, Shire supports the notion that a third-party who

uses a patented API in a way that’s “reasonably related” to a drug company’s FDA submission

retains the protection of the Safe Harbor provision.

       To that end, it is opinion of this Court that Catalent’s actions of importing, testing, and

manufacturing lacosamide products in the present case were reasonably related to the submission

                                                 6
    Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 7 of 9 - Page ID#: 759




of Customer A’s 505(b)(2) drug application with the FDA. Various officials of both Catalent

and Customer A have attested to that fact. 6 Further, “ ‘ reasonably related’ … does not mean

that the use of the patented invention must necessarily result in submission of information to the

FDA.” Momenta Pharms. V. Amphastar Pharms., 686 F.3d 1348 (Fed. Cir. 2012) (citing Merck

KGaA, 545 U.S. at 206). Instead, the Supreme Court has explained that “the safe harbor

‘exempted from infringement all uses of patented compounds ‘reasonably related’ to the process

of developing information for submission under any federal law regulating the manufacture, use,

or distribution of drugs.” Id. (emphasis in original). Significantly, “[a]s long as the accused

infringer ‘has a reasonable basis for believing’ that use of the patented invention might yield

information that ‘would be appropriate to include in a submission to the FDA, that use is

‘reasonably related’ to the ‘development and submission of information under … Federal law.”

Id. at 1356–7. The evidence before the Court reveals that Catalent held a reasonable basis for

believing that its use of the lacosamide compound would yield information to be used in

furtherance of Customer A’s FDA submission. In the present case, Catalent falls within the

protection of the Safe Harbor provision and has not infringed on UCB’s ‘551 Patent. Because

UCB has not shown “that it will likely prove infringement . . . ,” it has not established a

likelihood of success on the merits. Titan Tire v. Case New Holland, 566 F.3d 1372, 1376 (Fed.

Cir. 2009).




6
  [See, e.g., R. 36-1 at 3] (“[Customer A] has informed Catalent, and it is Catalent’s understanding, that Catalent’s
manufacturing and testing services concerning the lacosamide product are all related to [Customer A’s] planned
filing of an application with FDA for approval of that product under what is known as the 505(b)(2) regulatory
pathway”); [see also Id. at 3 –4] (“[b]ased on my experience in the pharmaceutical industry, the quantities of
lacosamide API delivered to Catalent are not consistent with ongoing commercial-scale manufacturing, but instead
are consistent with manufacturing and testing related to a submission for FDA approval”); [R. 36-4 at 1–2]
(“[Customer A] does not intend to file the new drug application … with the [FDA] for its new Lacosamide[]
formulation until after March 17, 2022”).

                                                          7
Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 8 of 9 - Page ID#: 760




                                                 B

       The prospect of irreparable harm in the absence of an injunction weighs in favor of

Catalent. Simply put, Catalent has failed to show that UCB is infringing the ‘551 Patent.

Catalent is lawfully importing and using lacosamide in a way that is “reasonably related” to a

drug company’s FDA submission, and is therefore within the category of entities that the Hatch-

Waxman Act seeks to give Safe Harbor. As a result, UCB has not only failed to show the

prospect of irreparable harm, but has shown no harm at all.



                                                 C

       Because UCB was unable to show a reasonable likelihood of success on the merits, the

balancing of the equities and the public interest factors are foreclosed. Novo Nordisk of N. Am.,

Inc. v. Genentech, Inc., 77 F.3d 1364 (Fed. Cir. 1996) (“[n]either the public interest nor equity

favors grant of an injunction against one who does not infringe”). Consequently, both factors

weigh in favor of denying the present injunction.

                                                III

Accordingly, and the Court being sufficiently advised, it is hereby ORDERED that Plaintiffs’

Motion for a Preliminary Injunction [R. 4] is DENIED.




                                                 8
Case: 5:21-cv-00038-GFVT Doc #: 59 Filed: 05/12/21 Page: 9 of 9 - Page ID#: 761




     This is the 12th day of May, 2021.




                                          9
